 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RAFAEL GODINEZ,                                     No. 2:18-cv-2921-EFB P
11                        Plaintiff,
12              v.                                        ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
13    SCOTT KERNAN, et al.,
14                        Defendants.
15

16           Plaintiff, a state prisoner proceeding without counsel in this action brought pursuant to 42

17   U.S.C. § 1983, has filed an application to proceed in forma pauperis (ECF No. 2) and an “Ex

18   Parte Application for Salinas Valley State Prison Custody Staff [to] Cease Poisoning his Meals

19   and Opening his Legal Mail” (ECF Nos. 6 & 7).

20                                 Application to Proceed In Forma Pauperis

21           The court has reviewed plaintiff’s application and finds that it makes the showing required

22   by 28 U.S.C. § 1915(a)(1). Accordingly, plaintiff’s request to proceed in forma pauperis is

23   granted.

24                                                  Screening

25           I.      Legal Standards

26           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

27   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

28   which relief may be granted, or seeks monetary relief against an immune defendant.
                                                         1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint's allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
12           In reviewing a complaint under this standard, the court must accept as true the allegations
13   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
14   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
15   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
16   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
17   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
18   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
19   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
20           II.     Analysis
21           Plaintiff brings this action against thirty-four defendants. ECF No. 1 at 2-3.
22   Unsurprisingly, the complaint is plainly deficient insofar as it attempts to bring multiple,
23   unrelated claims against more than one defendant.
24           First, plaintiff alleges that, on December 19, 2015 and while incarcerated at High Desert
25   State Prison (“HDSP”), defendant Rios – a correctional officer - allegedly punched him in the
26   face several times and slammed him to the ground in an act of excessive force. ECF No. 1 at 4.
27   Plaintiff states that he suffered a broken rib and was wrongfully charged with battery as a
28   consequence of this incident. Id.
                                                          2
 1          Second, plaintiff claims that, after the foregoing incident, medical staff at HDSP’s
 2   Administrative Segregation Unit (“ASU”) failed to provide him with constitutionally adequate
 3   medical care. Id. at 5. Specifically, he claims that, despite “continuously spitting up blood” and
 4   complaining of rib pain, defendant Christensen declined to order X-rays for him. Id. He claims
 5   that both the warden and deputy warden at HDSP were aware of the inadequate treatment, but
 6   allowed it to continue. Id.
 7          Third, plaintiff alleges that his due process rights were violated when he was charged with
 8   a rules violation report in connection with the incident with Rios. Id. at 6. Specifically, he claims
 9   that he was not provided with a timely hearing and, thus, was denied the right to call witnesses on
10   his behalf or present a defense. Id. In connection with this claim, plaintiff also alleges that a state
11   habeas petition he filed in Kern County was frustrated by his inability to access his legal mail or
12   the law library. Id.
13          Fourth, plaintiff claims that he was served meals that made him ill while housed in the
14   HDSP ASU. Id. at 7. He accuses defendants Martell, Rodriguez, McNaught, and Courtney of
15   serving him contaminated meals as a form of unauthorized punishment. Id.
16          Fifth and finally, plaintiff alleges that he was wrongfully placed on “administrative appeal
17   restriction” for a year for failure to follow the procedural requirements of the prison grievance
18   system. Id. at 9. In conjunction with this claim, plaintiff also states that the Trust Account Office
19   failed to provide a copy of his certified trust account statement in a timely manner. Id.
20          It is well settled that a claimant may not proceed with various unrelated claims against
21   separate defendants:
22                  “The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party
                    asserting a claim to relief as an original claim, counterclaim, cross-
23                  claim, or third-party claim, may join, either as independent or as
                    alternate claims, as many claims, legal, equitable, or maritime, as the
24                  party has against an opposing party.’ Thus multiple claims against a
                    single party are fine, but Claim A against Defendant 1 should not be
25                  joined with unrelated Claim B against Defendant 2.”
26   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Litigating each of these disparate claims in
27   the same action is a practical impossibility. Thus, plaintiff’s complaint will be dismissed with
28   leave to amend.
                                                        3
 1             III.   Leave to Amend
 2             Plaintiff is cautioned that any amended complaint must identify as a defendant only
 3   persons who personally participated in a substantial way in depriving him of his constitutional
 4   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
 5   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
 6   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
 7   include any allegations based on state law that are so closely related to his federal allegations that
 8   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
 9             The amended complaint must also contain a caption including the names of all defendants.
10   Fed. R. Civ. P. 10(a).
11             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
12   George, 507 F.3d at 607. Nor, as mentioned above, may he bring unrelated claims against
13   multiple defendants. Id.
14             Any amended complaint must be written or typed so that it so that it is complete in itself
15   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
16   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
17   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
18   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
19   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
20   1967)).
21             Any amended complaint should be as concise as possible in fulfilling the above
22   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
23   background which has no bearing on his legal claims. He should also take pains to ensure that his
24   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
25   and organization. Plaintiff should carefully consider whether each of the defendants he names
26   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
27   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
28   /////
                                                         4
 1             IV.    Plaintiff’s “Ex Parte Application”
 2             Plaintiff’s “Ex Parte Application for Salinas Valley State Prison Custody Staff [to] Cease
 3   Poisoning his Meals and Opening his Legal Mail,” which the court construes as a motion for
 4   injunctive relief, must be denied. To satisfy the standard for a preliminary injunction,1 plaintiff
 5   must, at a minimum, demonstrate that there is at least a fair chance of success on the merits.
 6   Johnson v. California State Board of Accountancy, 72 F.3d 1427, 1430, 1433 (9th Cir. 1995);
 7   Sports Form, Inc. v. United Press International, 686 F.2d 750, 753 (9th Cir. 1982). As discussed
 8   above, his complaint must be dismissed and at present he has shown no likelihood of success on
 9   the merits of any claim. Accordingly, plaintiff’s motion for injunctive relief must be denied.
10             V.     Conclusion
11             Accordingly, it is ORDERED that:
12             1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED.
13             2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
14   in accordance with the notice to the California Department of Corrections and Rehabilitation filed
15   concurrently herewith.
16             3. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days of
17   service of this order. Failure to comply with any part of this this order may result in dismissal of
18   this action.
19             4. The Clerk of the Court is directed to assign a United States District Judge to this
20   action.
21   /////
22   /////
23   /////
24
               1
               A preliminary injunction represents the exercise of a far reaching power not to be
25   indulged except in a case clearly warranting it. Dymo Indus. v. Tapeprinter, Inc., 326 F.2d 141,
26   143 (9th Cir.1964). The moving party must prove that he is likely to succeed on the merits, “that
     he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
27   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
     public interest.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v.
28   Natural Res. Def. Council, Inc., 555 U.S. 7 (2008)).
                                                          5
 1          Further, IT IS RECOMMENDED that plaintiff’s “Ex Parte Application for Salinas Valley
 2   State Prison Custody Staff [to] Cease Poisoning his Meals and Opening his Legal Mail,”
 3   construed as a motion for injunctive relief (ECF Nos. 6 & 7) be denied.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 9   within the specified time may waive the right to appeal the District Court’s order. Turner v.
10   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: April 23, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
